Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: The sole issue raised by defendant in this matrimonial proceeding concerns that part of the court order which directs him to pay $5,000 as his contribution to the counsel fees of $8,500 awarded to plaintiff’s attorney. Our examination of the record establishes that some of the fees requested by plaintiff’s counsel were for services which were not documented (see Baecher u Baecher, 80 AD2d 629). It is clear that Special Term properly considered the circumstances of the case and of the respective parties in allocating the fees. We find on this record that the award of counsel fees was excessive and direct that defendant pay the sum of $3,250 as his contribution to plaintiff’s counsel fees in this proceeding. (Appeal from order of Supreme Court, Erie County, Doyle, J. — vacate or modify judgment.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.